 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact,and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Respondent Corporation is an employer engagedin commercewithin themeaning of Section 2(6) and(7) of the Act.2.Local618 is a labor organization within the meaning of Section2(5) of theAct.3.By its conduct described above in section III,the RespondentCorporation hasengaged in and is engaging in unfairlaborpracticeswithin themeaning of Section8(a)(1), (2),and (3)of the Act.4.By its conductdescribedabove in sectionIII,Local618 has engaged in and isengagingin unfair laborpractices within the meaning of Section8(b)(1) (A) and(2) of the Act.[Recommendations omitted from publication.]Crystal Laundry and Dry Cleaning CompanyandSales Drivers,Sales&Service Local 176, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America.Case No. 9-CA-2161. July 19, 1961DECISION AND ORDEROn December 14, 1960, Trial Examiner Albert P. Wheatley issuedhis Intermediate Report in the above-entitled proceeding, findingthat the Respondent had not engaged in the unfair labor practicesalleged in the complaint and recommending that the complaint bedismissed in its entirety,as setforth in the Intermediate Report at-tached hereto.Thereafter, the General Counsel and Respondent filedexceptions to the Intermediate Report, and the Respondent also fileda supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner, but only to the extent consistentwith our Decision herein.'The Respondent excepted to the TrialExaminer's finding that Respondent was en-gaged in commercewithin themeaning ofthe Act.We find no merit In this exceptionThe record discloses that Respondent,which operates a retail laundering and dry cleaningenterprise in Dayton,Ohio,made gross sales In excess of $600,000 for the 12-monthperiod preceding the hearing,and had an indirect Inflow from points outside the State ofOhio during the same period in excess of $18,000.Accordingly, we find that the Respond-ent is engaged In commerce and that it will effectuate the policiesof the Actto assertjurisdiction over it.SeeCarolina Supplies and CementCo ,122 NLRB 88.The General Counsel also excepted to the Trial Examiner's failure to find that Re-spondent violated Section 8(a)(1) of the Act by Respondent President Schryver's state-ment to employees that "lie would close the place down and rent the place out for stor-age" before he would allow the Union to represent his employeesEven assuming, asdid the 'Trial Examiner,that Schryvermade this remark,we concur in the Trial132 NLRB No. 19. CRYSTAL LAUNDRY AND DRY CLEANING COMPANY223The complaint alleged that the Respondent violated Section8 (a) (1) of the Act by engaging in a series of secret polls of its em-ployees to determine their sentiments concerning the Union.TheTrial Examiner dismissed this allegation on the ground that the poll-ing did not occur in a context of threats of reprisal or promise ofbenefit for engaging in or refraining from engaging in union activi-ties.We do not agree with the Trial Examiner's disposition of thisissue.The Union commenced its organizational campaign among Re-spondent's employees in May 1960.Upon learning of this organiza-tional drive, Respondent expressed its opposition to the Union andconducted a series of four secret polls with ballots reading as follows:What do you Think TODAYI have signed a union card .. I'm in favor of it____________qI have signed a union card . . but wish I hadn't-----------qI haven't signed a card .. but I might be interested--------qI haven't signed a card .. and don't want to sign one_______qThe first poll was taken on June 27, 1960. The results were unani-mously against the Union.As these results did not jibe with therumors Respondent had heard about its men joining the Union, Re-spondent took a second poll on June 29. The results of the secondpoll remained the same as the first.Shortly after the second poll, union representatives for the firsttime called upon the Respondent and claimed recognition as ma-jority representative.Respondent denied recognition on the basisof the results of the previous polls.However, this union visitprompted the Respondent to take a third poll on July 23. Beforetaking this poll, which Respondent explained to its drivers that "ofcourse, there might be a very good answer to [the difference betweenthe claim of the Union and the showing made by the balloting],maybe some of the fellows had changed their minds since we hadtaken the last ballot, let's take another one, let's see what the factsare today."When this ballot failed to reveal any substantial senti-ment for the Union, Respondent called this to the attention of itsemployees, stating "somebody is lying, now you fellows I know, Iwork with every day, I surely don't think you are lying, on the otherhand, these [union representatives] came in with a straight faceyesterday and said that they had over 50 percent of our fellowssigned up. If the ballot the day before yesterday was, and some ofyou were mistaken, let's be honest with ourselves, it's a secret ballot."On July 25, the fourth ballot was taken and again indicated a lack ofsentiment for the Union.Examiner's view that the remark lost its coercive effect in light of Schryver's subsequent,repeated statements that he would keep the plant operating so long as he was physicallyand financially able to do so. 224DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn August 11, the Union filed a representation petition, and aDirection of Election was issued on October 31.The Union won theelection and was duly certified on December 8.The Board has held that an employer may lawfully poll his em-ployees concerning their desires as to representation, provided thatthe evidence clearly establishes that the purpose of the poll is to as-certain whether a union demanding recognition actually representsa majority of employees so as to permit the employer to recognize theunion.' In addition, the poll must be conducted against a backgroundfree of hostility toward unions.' Such freedom from hostility is notrestricted to the absence of employer unfair labor practices.4In the instant case, the timing of the polls and their number, aswell as the content of the ballots, convince us that the Respondentconducted the polls without any genuine purpose of ascertainingwhether the Union represented a majority in order to determinewhether to accord it exclusive recognition.The polls taken on June27 and 29 were conductedpriorto any demand by the Union forrecognition and in the face of Respondent's expressed opposition totheUnion.Having denied the Union's request for recognition onthe basis of these two polls, the Respondent nevertheless persisted intaking additional polls for the asserted purpose of ascertainingwhether "the fellows had changed their minds" about the Union.We note too that Respondent had expressed its hostility to union or-ganization and failed at any time to state that union adherence wouldnot subject union employees to reprisals.Moreover, the inquirieswhich appeared on the ballots sought to elicit information as towhether the employees "might be interested" in the Union or whetherthe employees wished they had or had not signed union cards. Suchinquiries do not reflect a sincere effort to determine the majority orminority status of the Union.Rather it is apparent from all thecircumstances that the polls were intended to and did constitute anattempt to coerce the employees in the exercise of their right to joina labor organization 5The fact that the Union subsequently won theelection among Respondent's employees does not validate Respond-ent's earlier conduct.'On the basis of the foregoing and the entire record, we concludethat Respondent's polling in the circumstances of this case interferedwith its employees' rights guaranteed under Section 7 of the Act andthereby violated Section 8 (a) (1).Accordingly, we find merit in theGeneral Counsel's exception to the Trial Examiner's failure to find'SeeMurray EnvelopeCorporationofMississippi, 130 NLRB 1574;Burke GolfEquipment Corporation,127 NLRB 2418 SeeBlue Flash Express,Inc,109 NLRB591, 592-593.4Ib¢d6SeeMurray Envelope Corporation of Mississippi,supra,footnote 20Id CRYSTAL LAUNDRY AND DRY CLEANING COMPANY225thatRespondent's polling was violativeof the Act,and we reverse theTrial Examiner in this regard.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom and totake certain affirmative action which the Board finds necessary toeffectuate the policies of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the Act, as amended, the National Labor Relations Board herebyorders that Respondent, Crystal Laundry and Dry Cleaning Com-pany, Dayton, Ohio, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Polling its employees to determine their union sympathies anddesires in a manner constituting interference, restraint, and coercionwithin the meaning of Section 8 (a) (1) of the Act.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization,to form labor organizations, or to engage in concerted activities forthe purpose of collective bargaining or other mutual aid or protec-tion, or to refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiring member-ship in a labor organization as a condition of employment asauthorized in Section 8(a) (3) of the Act, as modified by the Labor,-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its plant in Dayton, Ohio, copies of the notice attachedhereto marked "Appendix." ICopies of the notice, to be furnishedby the Regional Director for the Ninth Region, shall, after beingsigned by a duly authorized representative of the Respondent, beposted by it immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Rea-sonable steps,,shall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by other materials.(b)Notify the Regional Director for the Ninth Region, in writing,within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith.I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order " 226DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT conduct polls of our employees for the purposeof ascertaining their union sympathies or desires in a mannerconstituting interference, restraint, and coercion within the mean-ing of Section 8 (a) (1) of the Act.WE WILL NOT in any like or related manner, interfere with,restrain, or coerce our employees in their right to self-organiza-tion, to form labor organizations, or to engage in concerted activ-ities for the purpose of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized by Section 8 (a) (3) of the NationalLabor Relations Act, as modified by the Labor-Management Re-porting and Disclosure Act of 1959.All our employees are free to become, remain, or refrain from be-coming or remaining members of any labor organization, except tothe extent that this right may be affected by an agreement in con-formity with Section 8(a) (3) of the National Labor Relations Act,as modified by the Labor-Management Reporting and Disclosure Actof 1959.CRYSTAL LAUNDRY AND DRYCLEANING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, orcovered byany other material.INTERMEDIATE REPORT AND RECOMMENDATIONSSTATEMENT OF THE CASEThisproceeding,with all parties represented,was heardbefore theduly designatedTrial Examiner in Dayton,Ohio,on November1,1960.The issues litigated werewhether Crystal Laundry and Dry Cleaning Company,herein called Respondent, isengaged in commerce or in a business affecting commerce and subject to the juris-diction of this Board andwhetherRespondent violated Section 8(a)(1) of the Na-tionalLaborRelationsAct, as amended,hereincalled theAct, by interrogating itsemployees as to their union affiliations and by threatening employees with economicreprisalfor theirunion activities.After the close of thehearing, counsel for'Re-spondentfiledwith the TrialExaminer a briefwhich hasbeen considered in pre-paring this report.Uponthe entire record and observations of witnesses,the Trial Examiner makesthe following: CRYSTAL LAUNDRY AND DRY CLEANING COMPANYFINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENT227Respondent, an Ohio corporation, is engaged in the business of retail launderingand dry cleaning in Dayton, Ohio. In the 12 months preceding the hearing, Re-spondent had gross sales in excess of $600,000. In the same period, Respondent hadan indirect inflow of supplies from outside the State of Ohio valued in excess of$18,000.In view of the foregoing, the Trial Examiner finds and concludes that Respondentis engaged in commerce within the meaning of the Act and that the Board's require-ments for the assertion of jurisdiction have been satisfied. SeeCrystal Laundry &Dry Cleaning Company,Case No. 9-RC-4179 (not published in NLRB volumes).II.THE LABOR ORGANIZATION INVOLVEDSales Drivers, Sales & Service Local 176, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, herein called the Union, is alabor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondent has been in existence, in various legal forms, in Dayton, Ohio, since1895.The employees involved in this case are the sales drivers of Respondent.There are normally 22 of these drivers or salesmen, and these are grouped into 4flights.These flights gather for sales meetings each morning prior to leaving on theirroute for the day.The sales meeting for the first flight (consisting of seven salesdrivers) starts at 7:30 a.m. and the following flights meet at half-hour intervalsthereafter.The events involved herein took place at these sales meetings.Commencing sometime in May 1960, the Union made an organizational effortamong Respondent's sales drivers.Upon learning of this, Martin W. Schryver, Re-spondent's president, commenced discussing the matter at the morning sales meetings.Schryver outlined Respondent's history and its prior experience with the Union in-volved herein and indicated that Respondent had experienced considerable diffi-culties with the Union, including a disruption of its business and violence.Also, atthesemeetings Schryver read portions of The Reader's Digest condensation ofRobert F. Kennedy's book entitled "The Enemy Within," relating to the InternationalUnion with which the Union involved herein is affiliated (see March 1960 issue ofThe Reader's'Digest).Schryver's remarks were in effect and substance an urging ofRespondent's employees not to become affiliated with the Union.Although thematter is not free from doubt, the Trial Examiner believes and finds that the remarkswere not violative of the Act (on their face they were not coercive and the doubtarises because of the setting in which the remarks were made).According to the testimony of General Counsel's witnesses (Jesse Murphy, PaulWoods, and Albert Austin), in the early part of June or July 1960, PresidentSchryver at one meeting of the first flight, stated, "Before he would allow a union tocome inthere he would close the place down and rent the place out for storage" orwords to that effectThere is a conflict of testimony concerning these remarks by,Schryver but the Trial Examiner believes a resolution of this conflict not necessaryherein.For the purpose of deciding this case the Trial Examiner will assume,arguendo,that the versions given by the General Counsel's witnesses accurately re-flect what was said It is quite clear from the record that at most only one suchstatement was made and that thereafter Schryver repeatedly stated that he was"going to keep the plant operating as long as he was physically able"-as long as hishealth and financial position permitted, and in spite of any adverse conditions thatmight be created by active unionism. In the opinion of the Trial Examiner,Schryver's later statements were adequate to relieve Respondent from responsibilityfor the earlier remarks, assuming the earlier remarks were as indicated above andclearly coercive.On four occasions, June 27 and 29 and July 23 and 25, 1960, Respondent's presi-dent (Schryver) took a secret ballot of his sales drivers.The ballot read as follows:WhatDo You Think TODAYI have signed a union card...I'm in favor of it______________________qI have signed a union card . . but wish I hadn't______________________qI haven't signed a card . . . but I might be interested____________________qI haven't signed a card . . . and don't want to sign one_________________q614913-62-vol. 132-16 228DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe first ballot was taken shortly after Respondent learned, via rumors and union"cardslaying around the plant," of the Union'seffortsto organize and was takenbecause Respondentwas "interested in what the group thought."The ballots caston this occasion indicated that none of the employees had signed a union cardwhich did not jibe with the rumors and the second ballot was then taken becauseof this situation.In each instance the foregoing reasons for the balloting weregiven by Respondent to the employees prior to their voting.The third ballot wastaken shortly after union representatives had called upon Respondent and made aclaim to represent a substantial number, if indeed not a majority, of Respondent'semployees and because Respondent doubted this claim, in the light of the previousballots.Thisexplanation was givenRespondent added that "of course, there might be a very good answer to [the differ-ence between the claim of the Union and the showing made by the balloting], maybesome of the fellows had changed their minds since we had taken the last ballot,let's take anotherone, let'ssee what the facts are today."This ballot did not revealany substantial sentiment in favor of the Union and Respondent called this matterto the attention of its employees and remarked that "somebody is lying.Now youfellows I know, I work with every day, I surely don't think you are lying, on theother hand, these [representatives of the Union]came inwith a straight face yes-terday and said that they had over 50 percent of our fellows signed up. If theballot the day before yesterday was, and some of you were mistaken, let's be honestwith ourselves, it's a secret ballot."The fourth balloting followed these remarksand again indicated a lack of sentiment for the Union.At one of thesalesmeetingsof flight 1, Respondent's President (Schryver), aftergetting from the employees some of the advantages and disadvantages of employeesbelonging to a union, listed such matters on a blackboard.When Schryver reachedemployee Jesse Murphy and asked him some of the advantages of a union, Murphyor Schryver (probably Murphy) injected into the discussion Murphy's personalactivity on behalf of the Union. In any event, there is nothing in the record indi-cating that Respondent said or engaged in any specific conduct on this occasion torestrain or coerce employees active on behalf of the Union.ConclusionsAs indicated above, of the several incidents 1 involved in this case only one-thethreat to close the plant-was on its face a violation of the Act and Respondent'ssubsequent conduct effectively repudiated this threat.However, a question remainsas to whether these incidents taken together reveal a mosaic or pattern of inter-ference with, restraint, or coercion of employees in the exercise of their rightsguaranteed in Section 7 of the Act.The answer to this problem involves a balancingof Respondent's right to express .its views, arguments, or opinions and the employee'sright to engage in the activities guaranteed in Section 7 without employer inter-ference, restraint, or coercion.The Trial Examiner has little doubt that Respond-ent's conduct amounted to a constant reminder that Respondent was opposed toorganization of its employees and consequently might interfere with employees inthe exercise of their rights by swaying them toward Respondent's position.How-ever, such interference, in the absence of a context of hostility or coercive flavor(such as evidence indicating that Respondent was putting its employees on noticethat Respondent was a potent organization whose opposition was to be avoided) 2or threats of reprisal or force or promise of benefit, does not appear to be violativeof the Act. See Section 8(c) of the Act andN.L.R.B. v. Roberts Brothers,225 F.2d 58, 60 (C.A. 9).In the light of the findings and conclusions made in this report it is readilyapparent that in the opinion of the Trial Examiner the allegations of the complaintto the effect that Respondent violated Section 8(a) (1) of the Act should be dismissed.Ultimate Findings and ConclusionsIn summary, the Trial Examiner finds and concludes:1.The evidence adduced in this proceeding satisfies the Board's requirements forthe assertion of jurisdiction herein.iThe threat to close the plant, the statements that Respondent would operate theplant despite its opposition to union activities as long as health and finances permitted,the recalling of prior experiences with the Union, the reading of The Reader's Digestarticle, and the secret ballots2As noted above, Respondent at first indicated this but later (and repeatedly) indi-cated the contrary-that despite its opposition to the Union's activities it was going tokeep its plant operating as long as health and finances permitted. BILINSKISAUSAGE MANUFACTURING COMPANY, INC.2292. Sales Drivers, Sales & ServiceLocal176, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America,isa labor organizationwithin the meaningof the Act.3.Theevidence adduced does not establishthatRespondent violated Section8(a)(1) of theAct in themanner specified in the complaint(as amended at thehearing).[Recommendationsomitted frompublication.]Bilinski Sausage Manufacturing Company, Inc.andAmalgam-atedMeat Cutters, Butcher Workmen and Affiliated Craftsof North America,District Union LocalNo. 1, AFL-CIOandLocal 294, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of AmericaandIndepend-ent Employees Association of the Bilinski Sausage Mfg. Co.,Inc., Party in Interest.Cases Nos. 3-CA-1443 (formerly 2-CA-6797) and 3-CA-1444 (formerly 2-CA-6800). July 19, 1961DECISION AND ORDEROn November 28, 1960, Trial Examiner W. Gerard Ryan issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.He further found that the Respondent hadnot engaged in any unfair labor practice within the meaning of Sec-tion 8(a) (2) of the Act, as alleged in the complaint, and recom-mended dismissal of the allegation pertaining thereto.'Thereafter,the General Counsel and the Respondent filed exceptions to the In-termediate Report and briefs in support thereof.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three--member panel [Chairman McCulloch and Members Leedom andBrown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations, except as modified herein.'As no exception was taken to the Trial Examiner's finding that the Respondent didnot violate Section 8(a)(2), we adopt such findingpro formaAccordingly,we shall,dismiss the 8(a) (2) allegation of the complaint.2As the complaint did not allege that a strike,commencing on February 15, 1960, wasan unfair labor practice strike, and as such issue was not litigated,we make no findings.on the General Counsel's exceptions based on the Trial Examiner's failure to find thatthe strike was an unfair labor practice strike and on the Trial Examiner's failure torecommend relief for the strikers132 NLRB No. 18.